Citation Nr: 0900056	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-17 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to increased rating for psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Williams, Law Clerk








INTRODUCTION

The veteran had active military service from November 1981 to 
October 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 2005 and 
March 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  The December 2005 
rating decision continued service connection for 
schizophrenia, paranoid type at a 50 percent rating.  The 
veteran expressed disagreement with the disability evaluation 
assigned.  Thereafter, by way of a March 2006 rating 
decision, the veteran's schizophrenia was increased to 70 
percent disabling, effective August 30, 2005.  The veteran 
was advised of the increased rating; however, he did not 
withdraw his appeal.  The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy, even if partially granted, where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, this appeal continues.

The Board also notes that the March 2006 rating decision 
denied entitlement to individual unemployability.  The 
veteran only perfected an appeal for the issue of increased 
rating for psychiatric disorder.  See 38 C.F.R. § 20.200.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  The 
Board finds that the veteran should be afforded another VA 
psychiatric examination to determine the nature and severity 
of the service-connected psychiatric disorder.  According to 
Social Security Administration disability report completed in 
August 2005, the veteran indicated that his bipolar disorder 
limits his ability to work.  

Additionally, another examination is necessary because there 
is evidence of worsening of the psychiatric disorder since 
the last VA examination in November 2005.  The VA psychiatric 
examination notes a Global Assessment Functioning (GAF) score 
of 50 and a diagnosis of Bipolar 1 disorder.  Since the VA 
examination, the veteran was hospitalized in January 2006 
after complaints of back pain, anger, hostility, and 
homicidal ideas toward some people.  His GAF scores upon 
admission and discharge were 35 and 40, respectively.  The 
prognosis upon admission was listed as guarded to poor.  The 
diagnosis was shown as major depression with pychosis at 
admission; and bipolar disorder type 2 with psychosis upon 
discharge.  Because of the varying diagnoses and evidence of 
worsening since the last examination, a new examination is 
needed to determine the nature and severity of the 
psychiatric disorder.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  

Regarding VCAA notice, during the pendency of this appeal, 
the Court held that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. Additional action in this 
regard may be warranted.

Accordingly, the case is REMANDED for the following action:

 1.  Provide the veteran with VCAA notice 
that is compliant with the current notice 
requirements for increased ratings as set 
forth in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Specifically the veteran 
should be provided notice of the 
following:

That he should submit evidence of not only 
a worsening or increase in severity of his 
condition, but also of the affect such 
worsening or increase in severity has had 
on his employment and daily life.  

The relevant rating criteria under which 
his service-connected schizophrenia will 
be evaluated (i.e., 38 C.F.R. § 4.130, 
Diagnostic Code 9203).  

2.  Thereafter, schedule the veteran for a 
psychiatric examination to determine the 
nature and extent of all current 
psychiatric disorders, to include 
schizophrenia, bipolar disorder, and major 
depression.  The claims folder must be 
made available to the examiner for review 
of the case, and a notation to the effect 
that this record review took place should 
be included in the report of the examiner.  
The examiner should clarify the veteran's 
current psychiatric diagnosis and 
reconcile the diagnoses of schizophrenia, 
bipolar disorder, and major depression.  
The examiner should elicit information as 
to the frequency, duration, and severity 
of any associated symptomatology, and 
impairment of occupational and social 
functioning in the veteran's daily 
activities, including work and social 
activity.  The examiner should comment as 
to whether the veteran has total 
occupational and social impairment.  In 
addition, the examiner should assign an 
appropriate GAF score reflecting the 
current severity of the veteran's 
impairment in social and industrial 
functioning and provide an explanation for 
the score assigned.  All findings and 
conclusions should be set forth in a 
legible report.

3.  Then, readjudicate the appeal.  If 
such action does not resolve the claim, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




